Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Summary
This is the initial Office action based on the 17121384 application filed 12/14/2020.
The preliminary amendment filed 12/14/2020 has been entered and fully considered.
Claims 1,2,3,4,5,6,7,8,9,10,11,12,13,14,15,16,17,18,19,20 are pending.  Claims 10,11,12,13,14,15, 16,17,18,19,20 are cancelled.  Claims 1,2,3,4,5,6,7,8,9 have been fully considered. 

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim(s) 1,2,3,4,5,6,7,8,9, drawn to a hollow fiber membrane, classified in B01D 63/00.
II. Claim(s) 10,11,12,13,14,15, drawn to a process for separating at least one gas or vapor from a mixture of gases or vapors, classified in B01D 61/00.
III. Claim(s) 16,17,18,19,20, drawn to a method of making a polyimide/polyethersulfone blend hollow fiber membrane, classified in B01D 67/00.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the product as claimed can be used in a materially different process of using that product, such as a process without separating at least one gas or vapor from a mixture of gases or vapors.
Inventions I and III are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the product as claimed can be made by another and materially different process, such as a process without solvent exchanging the hollow fiber membrane with methanol.
Inventions II and III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a material different function as Invention II has the function of permeable to said at least one gas or vapor, while Invention III is not materially limited to the function of being permeable to said at least one gas or vapor. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification; and/or
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; and/or
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); and/or
(d) the prior art applicable to one invention would not likely be applicable to another invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Atty Mark Goldberg on 09/06/2022 a provisional election was made without traverse to prosecute the invention of I, claim(s) 1,2,3,4,5,6,7,8,9.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim(s) 10,11,12,13,14,15, 16,17,18,19,20 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim(s) 5 has the phrase, “a thin selective skin layer,” which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, the term “thin”, in the phrase, is a relative term which renders the claim indefinite, as what is included and excluded by the scope of claim language.  
The term “thin” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of which particular scope of “thin” was intended by the claim language.  Such as, the claim is unclear, whether the “layer” is considered “thin”, since the layer is a membrane, or whether “thin” is a species of membrane within the membrane genus. 

Though one or more of the claim(s) are indefinite, for the sake of compact prosecution, the examiner has done his best to ascertain their meaning for the following 35 USC § 102 and/or 35 USC § 103 rejection(s).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,2,3,5,6,7,8,9 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 20120322646 (herein known as LIU).

With regard to claim(s) 1,3, LIU teaches a hollow fiber membrane comprising, especially at para 15
a blend of polyethersulfone and a polyimide comprising a plurality of repeating units within the scope of formula (I), especially at claim 1, formula (I)
wherein “X2” (X) is 
    PNG
    media_image1.png
    122
    331
    media_image1.png
    Greyscale
, especially at claim 1, formula (I)
wherein “Y” is a mixture of 
    PNG
    media_image2.png
    180
    431
    media_image2.png
    Greyscale
, especially at claim 1, formula (I)
wherein “m”(n) is an integer within the claimed range from 20 to 2000, especially at claim 1, formula (I), MPEP 2131.03 PART II
In an alternative, assuming that it was determined that LIU does not sufficiently teach wherein n is an integer from 20 to 2000;
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to provide of LIU with wherein “m”(n) is an integer within the claimed range from 20 to 2000 of LIU since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144.05 PART II-A);
otherwise, since the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q. 549; In re Wertheim 191 USPQ 90 (CCPA 1976)

With regard to claim 2, LIU teaches
 polyimide to polyethersulfone ratio is 3.5 g of polyimide to 3.5 g of polyethersulfone, corresponding to a weight ratio of 1:1, which is within the claimed range, especially at example 15 
In an alternative, assuming that it was determined that LIU does not sufficiently teach wherein said polyimide and polyethersulfone are in a weight ratio from 5:1 to 1:5;
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to provide of LIU with polyimide to polyethersulfone ratio is 3.5 g of polyimide to 3.5 g of polyethersulfone, corresponding to a weight ratio of 1:1, which is within the claimed range of LIU since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144.05 PART II-A)

With regard to claim 5, LIU teaches wherein said hollow fiber membrane has an asymmetric integrally skinned membrane structure comprising a thin selective skin layer on top of a porous support layer, especially at para 6,15,35
In an alternative, assuming that it was determined that, LIU does not sufficiently teach on top of a porous support layer
 it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to provide a thin selective skin layer on top of a porous support layer of LIU with thin selective skin layer of LIU, for the benefit of support, as taught by LIU, especially at para 6,15,35

With regard to claim(s) 6, LIU teaches a membrane has a H2 permeance in Barrers and H2/CH4 selectivity of 156.8 (within the claimed range) at 50° C, especially at para 27, abstract
LIU does not sufficiently teach wherein said hollow fiber membrane has a H2 permeance of between 160 to 400 GPU and a H2/CH4 selectivity of from 100 to 220 at 50 oC under 6996 kPa feed pressure with 10 mol% H2 and 90 mol% CH4 in the feed
But, MPEP 2112.01 PART II states…
“Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Thus, the claimed property of ‘wherein said hollow fiber membrane has a H2 permeance of between 160 to 400 GPU and a H2/CH4 selectivity of from 100 to 220 at 50 oC under 6996 kPa feed pressure with 10 mol% H2 and 90 mol% CH4 in the feed,’ is taken to be necessarily present in the membrane of LIU, since products of identical or substantially identical chemical structure or composition cannot have mutually exclusive properties (wherein the chemical structure and/or composition was already discussed in claim 1; See MPEP 2112.01 Parts I)
In an alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to provide the membrane of SCHEER, such that it had the property of the membrane is ‘wherein said hollow fiber membrane has a H2 permeance of between 160 to 400 GPU and a H2/CH4 selectivity of from 100 to 220 at 50 oC under 6996 kPa feed pressure with 10 mol% H2 and 90 mol% CH4 in the feed,’ since where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (wherein the chemical structure and/or composition was already discussed in claim 1; See MPEP 2112.01 Parts I)

With regard to claim(s) 7, LIU teaches a membrane has a CO2 permeance in Barrers and CO2/CH4 selectivity of 25.3 (within the claimed range) at 50° C, especially at para 9,27,abstract
LIU does not sufficiently teach wherein said hollow fiber membrane has a CO2 permeance of between 50 to 160 GPU and a CO2/CH4 selectivity of from 20 to 28 at 50 oC under 6651 kPa feed pressure with 10 mol% CO2 and 90 mol% CH4 in the feed
But, MPEP 2112.01 PART II states…
“Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Thus, the claimed property of ‘wherein said hollow fiber membrane has a CO2 permeance of between 50 to 160 GPU and a CO2/CH4 selectivity of from 20 to 28 at 50 oC under 6651 kPa feed pressure with 10 mol% CO2 and 90 mol% CH4 in the feed,’ is taken to be necessarily present in the membrane of LIU, since products of identical or substantially identical chemical structure or composition cannot have mutually exclusive properties (wherein the chemical structure and/or composition was already discussed in claim 1; See MPEP 2112.01 Parts I)
In an alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to provide the membrane of LIU, such that it had the property of the membrane is ‘wherein said hollow fiber membrane has a CO2 permeance of between 50 to 160 GPU and a CO2/CH4 selectivity of from 20 to 28 at 50 oC under 6651 kPa feed pressure with 10 mol% CO2 and 90 mol% CH4 in the feed,’ since where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (wherein the chemical structure and/or composition was already discussed in claim 1; See MPEP 2112.01 Parts I)

With regard to claim 8, LIU teaches a coating with a material selected from a polysiloxane, a fluoropolymer, a thermally curable silicone rubber, or a UV radiation curable silicone rubber, especially at para 15

With regard to claim 9, LIU teaches the membrane is cross-linked via UV radiation, especially at para 10,11,12,13,14
In an alternative, assuming that it was determined that, LIU does not sufficiently teach the membrane is cross-linked via UV radiation
 it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to provide the membrane is cross-linked via UV radiation of LIU with membrane of LIU, for the benefit of “The cross-linking of the polyimide membranes provides the membranes with improved selectivities and decreased permeances compared to the corresponding uncross-linked polyimide membranes” as taught by LIU, especially at para 25


Claim(s) 1,4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20160317981 (herein known as UNGERANK).

With regard to claim(s) 1,4, UNGERANK teaches a hollow fiber membrane comprising, especially at abstract, para 57
a "mixture" (blend) of polymer "B","-SO2-" (polyethersulfone) and a polymer "A" (polyimide) comprising a plurality of repeating units of “Ia” (formula, I), especially at para 25,26,27,30,37,38,43
wherein X is “R1b”, especially at para 25,26,27,30,37,38,43
wherein Y is a mixture of “R2a”, “R2b”, and “R2c”, especially at para 25,26,27,30,37,38,43
wherein n is an integer within the claimed range from 20 to 2000, especially at para 25,26,27,30,37,38,43,55


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R SHUMATE whose telephone number is (571)270-5546.  The examiner can normally be reached on M,T,T,F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571)272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY R SHUMATE/
Primary Examiner, Art Unit 1776